{¶ 38} I concur with the majority; however, I  write to emphasize that the trial court should be giving a  limiting instruction in the circumstance here. Moreover, we should offer a model. As Judge Brogan observed in a similar case from the Second District:
{¶ 39} The jury should be instructed as to the "limited" purpose for which they may consider the evidence that the witness has pleaded guilty to a crime which arose out of the same events for which defendant is on trial. See Model Jury Instruction, Eighth Circuit (1993), Sec. 2.19. The admission of such evidence without a limiting instruction is not reversible error if defense counsel does not request an instruction and if the evidence was introduced for a  proper purpose. State v. Clark
(May 4, 1994), Montgomery App. No. 13435, at *26-27, following Gerberdingv. United States (8th Cir. 1973), 471 F.2d 55.
{¶ 40} The model jury instruction of the Eighth Circuit states as follows:
{¶ 41} You have heard evidence that witness (name) has pleaded guilty to a crime which arose out of the same events for which the defendant is on trial here. *Page 281 
You must not consider that guilty pleas as any evidence of this defendant's guilt. You may consider that witness's guilty plea only for the purpose of determining how much, if at all, to rely upon that witness's testimony.
{¶ 42} The Committee comments following this instruction provide an explanation:
{¶ 43} Evidence that a  codefendant has pleaded guilty may not be used as substantive proof of a defendant's guilt. However, such evidence is admissible to impeach, to show the witness's acknowledgment of participation in the offense, or to reflect on his credibility. In such circumstance the jury should be instructed that the evidence is received for one or more of these purposes alone, and that the jurors are not to infer the guilt of the defendant. United States v. Roth, 736 F.2d 1222,1226 (8th Cir.) Cert. Denied. 469 U.S. 1058 (1984)). See alsoGerberding v. United States, 471 F.2d 55, 60 (8th Circ. 1973); UnitedStates v. Wiesle, 542 F.2d 611, 62-63 (8th Cir. 1976); Wallace v.Lockhart, 701 F.2d 710, 725-26 (8th Cir.), cert. Denied, 464 U.S. 934
(1983).
{¶ 44} The model jury instruction and comments from the Eighth Circuit offers a useful example for the trial court.